I think that the decree of the Chancellor should be reversed for the error committed in excluding the testimony of the Notary Public who made the certificate of acknowledgment to the Pritchett deed as to the facts and circumstances under which the acknowledgment was taken. That testimony was competent under the decisions of this Court, cited in the opinion, upon an inquiry as to the jurisdictional fact of the presence of Mrs. Pritchett before the Notary at the time of the alleged acknowledgment of the execution of the deed.
The record fully discloses that Mrs. Pritchett was not present when the acknowledgment was alleged to have been taken and consequently Section 5676 C.G.L. 1927 was not complied with by the Notary Public when the alleged acknowledgment was taken, and as the property purported to be conveyed was the separate property of Mrs. Pritchett the purported conveyance was ineffectual to convey her interest to the Brevard Naval Stores Company against which the Gulf Fertilizer Company obtained its judgments which it seeks to enforce by sale under execution.